DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and argument of 3/22/21 are entered.
Claims 55, 58, 59, 62-64 are amended.
Claims 56, 57, 60, 61, and 65 are canceled.
Claims 66 and 67 are newly added.
Claims 55, 58, 59, 62-64 and 66-67 are presently pending and considered herein.

Claim Status, Canceled Claims
	In light of the cancelation of Claims 56, 57, 60, 61, and 65, all objections/rejections thereto, are withdrawn.

Specification
	The objection to the specification is withdrawn.
	To wit, Applicant has deleted the first paragraph, and the priority may be found in the ADS of 7/31/19, which is an acceptable form of listing the priority.

Drawings
	For the record, the drawings of 8/2/19, were previously accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

In light of the amendments, removing humans from the claims, the rejections of Claims 56, 57, 60, 61, and 65 under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism, are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In light of the amendment, the rejections of Claim 55 and 58 under 35 U.S.C. 102(a)(1) as being anticipated by Lu, et al. (2011) “PLA2G6 Mutations in PARK14-Linked Young-Onset Parksonism and Sporadic Parkinson’s Disease”, American Journal of Medical Genetics, Part B, 159B: 183-91, are withdrawn.
To wit, none of the cited sequences have the first 178 amino acids of the protein deleted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In light of the amendment, the rejections of Claim(s) 55 and 58 under 35 U.S.C. 102(a)(1) as being anticipated by Polster, et al. (2010) “Expression of PLA2G6 in human fetal development: Implications for infantile neuroaxonal dystrophy”, Brain Research Bulletin, 83(6): 374-79, are withdrawn.
To wit, in Polster, no catalytically active protein is produced.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 64 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 64 recites “the compound”.  There is a lack of antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In light of the amendments, now requiring the first 178 amino acids to be deleted, the rejections of Claims 55, 58, 59, and 62-64 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 55, 59, 62, and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are generic, as seen by depending claim 58, for the PLA2g6 deleted for the exon 2 and missing the first 178 amino acids of the protein, where the mammal does not develop a localized loss of dopaminergic neurons.
	The specification makes clear that the mice, 100 percent of the time, develop localized loss of dopaminergic neurons, in the case of these mutants.  In the same experiments, it shows that restoration of the same function of the protein to restore SOCE/Calcium stops the loss, but depending claims 62-63 indicate a detachment between the function of the protein and SOCE/Calcium levels due to it, and the loss of the neurons.  However, by the analysis of the examples in the specification, these two aspects are tied together.
	The art does not provide more.
	Thus, the Artisan would not have understood Applicant to have been in possession of the invention as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 64 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 64 is generic for compounds that activate SOCE in the genetically modified mammalian cell. 
The specification provides antecedent basis for the same, but fails to disclose any single compound that actually does this, for the mutant PLA2g6.  The sole disclosure to working compound is to actually add a working PLA6g6 to the cell, transgenically.
The art fails to provide any such structure which would work either.
Thus, the invention is not possessed for its claimed scope.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 59, 62, and 63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural pheonmenon without significantly more. The claim(s) recite(s) “administering a compound to the genetically modified non-human animal”, and “assaying SOCE pathway activation and/or ER Ca+2 in the animal”. This judicial exception is not integrated into a practical application because it is merely the realization of the effect of the compound on SOCE or Calcium, or even if it has no effect. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because testing mutant animals for effects of treatment is conventional in the art.
	Claim 62, where losses of neurons would occur, if not for the compound, is axiomatic as the pathway and calcium is directly part of the same thing.
	Claim 63 only limits it to finding that SOCE is activated, but does not apply the realization.
In effect, these claims encompass the basic science of investigation.  The mutation is probed by testing compounds to see effects, and this is basic scientific investigation, not an invention.
Response to Argument – Judicial Exception
	Applicant’s argument of 3/22/21 has been considered but is not found persuasive.
	Applicant argues that they removed the purpose of the preamble and simply assay for effect, rather than determine the effect, and thus, it is free of judicial exception.
	Such is not persuasive.  The step of “assaying” only provides for a realization of the effect.  It is not transformed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

While the rejections of Claims 55, 58, 59, 62, and 63 are withdrawn, due to amendment; Claims 64, 66, and 67 are rejected herein, under modified basis due to the amendment.
Claims 64, 66, and 67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for direct administration of a vector encoding caspase-3 resistant PLA2g6 to patients with PARK14 Parkinson’s disease, does not reasonably provide enablement for the breadth of animal models, and the breadth of Parkinson’s patients, compounds encompassed for administration, administration forms, and protein administrations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Claim 64 is broad for the breadth of PD-related deficits, the breadth of compounds that restore SOCE in cells with the mutant PLA2g6, and forms of administration.  Claims 66-67 are broad for the forms of administration, the use of protein, and the breadth of PD-related deficits.
With regard to the forms of PD-related deficits.  Applicant teaches that PLA2g6 is the PARK14 mutant form of PD, in which catalytic activity is retained (e.g., SPECIFICATION, paragraph 7).  Applicant’s experiments demonstrate that it is the association of PLA2g6 with the membrane, and STIM1, which is affected by mutation, deleting the first 178 amino acids (Examples).  Other mutations are associated with distinct disorders (e.g., paragraph 7 of the SPECIFICATION).    The Art recognizes that PD is associated with several mutations in distinct genes, and many more are unknown (e.g., Pankratz and Foroud (2007) “Genetics of Parkinson’s disease”, Genetics in Medicine, 9(12): 801-11, ABSTRACT).  Thus, if the majority of forms of the disorder do not involve the loss of STIM1 binding and membrane association of PLA2g6, the Artisan would not reasonably predict that any form of PD and its symptoms could be treated by causing PLA2g6 to operate properly, because in these forms, it already does operate properly.
With regard to the forms of administration, any form of parenteral administration, including injection by subcutaneous, IM or IV is taught (e.g., SPECIFICATION, paragraph 101), as well as oral ingestion (e.g., paragraph 99), implantations for slow-release (e.g., paragraph 102), all in non-limiting language. Thus, the compositions for treatment are given to be administered by any method.  The problem with all these forms of administration, is whether they will reach the tissue affected in PD, the substantia nigra and striatum.  For example, when adminstrered to the bloodstream, which also happens when proteins pass through the digestive system, or when administered parenterally, the liver and other organs clear the proteins from the blood.  Further, the lymphatic system does similar cleaning from the tissues.  Moreover, if it does manage to get to the bloodstream, the brain is protected by the blood-brain barrier, which would disallow the passage to the brain tissues affected.  Moreover, a protein administration of PLA2G6 is not known to pass into cells and would be expected instead be digested.  Further, if a vector is used to deliver the gene, the same vector would have to pass these same barriers, and more, would have to infect non-dividing brain cells in the substantia nigra and striatum, in order to affect the effected cells, to restore its SOCE/Calcium stores.  Thus, given any particular form of compound to restore SOCE/calcium stores, the Artisan would not reasonably predict enough to reach the tissue affected and restore normal function in enough cells for a long enough time to have an effect in any particular symptom of even PARK14 Parkinson’s disease.
With regard to compounds that activate SOCE/calcium, in the mutant cells, applicant has not shown that any compound performs the same (see written description).  And thus, the Artisan would have to experiment to find out if any particular compound could actually do the same.
	Thus, the Artisan would have to experiment with the forms of administration, experiment to find if any compound could reactivate SOCE/calcium in the mutant cells, experiment to determine to determine the forms of compound which could be administered by any method, and determine if the proteins could actually enter the cells in the brain, and determine which forms of PD could be treated by the method.  Such is considered undue as it applies to the vast majority of embodiments encompassed.  Therefore, the claims are not considered enabled for their claimed scope.
Response to Argument – enablement
	Applicant’s argument of 3/22/21 have been considered but are not found persuasive.
	Applicant argues that the artisan would be able to envison the full scope, and that the artisan would be able to make the invention, and thus, it is enabled.
	Such is not persuasive. The argument is conclusory and fails to address the bases of rejection, and does not apply to the newly-applied bases of rejection herein, due to amendment.

Conclusion
NO claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/            Primary Examiner, Art Unit 1633